     Case 8:19-cv-01212-FLA-JDE Document 44 Filed 03/19/21 Page 1 of 4 Page ID #:221


 1     JOHN M. HAMILTON (State Bar No.155381)
       HAMILTON LAW OFFlCES
 2     5757 W. Century Blvd., Suite 700
       Los AnSeies, CA 90045
 3     Phone: 424) 419-4028
       Facsimi e: (424) 419-4002
 4     Email: jm_bamiltonl 5@yahoo.com
 5
       Attorneys for defendant Yuri V anetik
 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
       PAVEL FUKS, an individual,                ) CASE NO.: 8:19-cv-1212- FLA (JDEx)
                                                 )
12                                               )

13                    Plaintiff,
                                                 )   STIPULATION TO CONTINUE
                                                 )
                                                 )   TRIAL DATE AND PRE-TRIAL
        vs.                                      )
14
                                                 )
                                                     DEADLINES
                                                 )
15                                               )
       YURI VANETIK, an individual,              )
16                                               )
                                                 )
17                  Defendants.                  )
                                                 )
       ~~~~~~~~~~~~~~)
18

19

20
21

22            Plaintiff Pavel Fuks and Defendant Yuri Vanetik, hereby stipulate to
23     continue, and respectfully request that the Court continue the jury trial, final pre-
24     trial conference and deadline to file pre-trial documents as follows:
25            WHEREAS, a jury trial is currently scheduled for April 13, 2021;
26            WHEREAS, the final pre-trial conference is scheduled for April 2, 2021,
27     with final pre-trial documents by March 22, 2021 and findings of fact and
28     conclusions of law due April 6, 2021;
 Case 8:19-cv-01212-FLA-JDE Document 44 Filed 03/19/21 Page 2 of 4 Page ID #:222


 1          WHEREAS, pursuant to Orders of the Chief Judge 21-002, 20-179, and 20-
 2   042, and General Orders 20-15, 20-09, and 20-05 the holding of jury trials in this
 3   Court has been for several months and continues to be suspended indefinitely;
 4          WHEREAS, today, March 19, 2021, the Clerk of Court published a Notice
 5   of Clerk regarding court operations providing that: "Until further notice, no jury
 6   trials will be conducted in civil cases. However, individual judges, at their
 7   discretion, may offer bench trials by video conference in lieu of postponement";
 8          WHEREAS, the Notice of Clerk also states that "the process for issuing jury
 9   summonses must begin seven weeks before jury trials can commence" and that
10   states that "the Court Southern Division will begin sending begin issuing jury
11   summonses for the Southern Division starting on March 22, 2021";
12          WHEREAS, pursuant to the Notice of Clerk, the soonest jury trials can
13   commence in the Southern Division is May 10, 2021;

14          WHEREAS, counsel for the parties have been diligently working to prepare

15   for trial, including:

16             • discussing potential trial options in light of the uncertainty over the

17                 process in the Central District for civil jury trials and recent

18                 experiences with video-conference hearings and trials in other courts;

19
               • identifying admitted facts;

20             • identifying stipulated facts;

21
               • preparing exhibits;

22
               • preparing the joint exhibit list;
               • determining witness availability;
23
               • preparing the witness list; and
24
               • drafting the final pre-trial conference order;
25
           WHEREAS, the parties' efforts to complete the final pre-trial documents
26
     and conference order and their preparations for trial have been hampered by the
27
     uncertainty over the trial schedule given the ongoing civil jury trial suspension and
28
     how such trials will be conducted given, as well as defendant's counsel's limited
                                                 2
     Case 8:19-cv-01212-FLA-JDE Document 44 Filed 03/19/21 Page 3 of 4 Page ID #:223


 1     availability given his involvement in an ongoing video court trial (including on
 2     March 3, 4, 10, 11, 16, 17 and 18) that is continuing next week and likely beyond
 3     next week and his workload on other matters, plus new and additional demands in
 4     other matters on plaintiffs counsel's recent availability, including preparation for
 5     an arbitration hearing the first week of April that was rescheduled in January at the
 6     request of counsel for the other party, recent mediations and settlement
 7     conferences that extended into additional days, and taking over work with pressing
 8     deadlines from an attorney who recently left the firm;
 9           WHEREAS, there are additional challenges here given the plaintiff and
10     other potential witnesses are overseas and will require interpreters;
11           WHEREAS, counsel believe that, in light of their efforts to prepare for trial,
12     the challenges they face in preparing for trial when civil jury trials have and

13     continue to be suspended, the uncertainty over how civil trials will be conducted

14     once they restart, that a continuance of at least four weeks to the trial date to May

15     11, 2021, the deadline to File Findings of Fact and Conclusions of Law to May 4,

16     2 021, the final pre-trial hearing to April 30, 2 021, the deadline for pre-trial

17     documents to April 19, 2021, is necessary to adequately prepare for trial and for
       the efficient resolution of this matter;
18
             WHEREAS, the requested extension is not for the purposes of delay;
19
             WHEREAS, the parties have requested two previous extensions of time to
20
       discovery deadlines, which also required continuing the deadlines at issue in this
21
       stipulation; and
22
             IT IS HEREBY STIPULATED and respectfully requested by Plaintiff and
23
       Defendant, through their respective counsel of record, that the jury trial, pre-
24
       hearing document deadline, and final pre-trial conference be continued for at least
25
       four weeks;
26
27

28


                                                   3
     Case 8:19-cv-01212-FLA-JDE Document 44 Filed 03/19/21 Page 4 of 4 Page ID #:224


 1     Respectfully submitted,
 2
 3     DATED: March 19, 2021              Eversheds Sutherland LLP
 4
 5                                        By:      /s/
                                                ---Yohrl~L-o_m_a_s~~~~~~~~-


 6                                               Attomeys for Plaintiff
                                                 PAVELFUKS
 7
 8

 9     DATED: March 19, 2021              HAMILTON LAW OFFICES
10

11                                        By:      /s/
                                                ---Yohrl~M~.H~am--11t_o_n~~~~~~

12                                               Attom~ys for Defendant
                                                 YURI VANETIK
13

14
15

16

17
18

19

20
21
22
23

24
25

26
27
28


                                            4
